Colt, J.
The ruling asked for proceeds upon the theory that the plaintiff, as assignee of Grundin’s lease to the defendants, was entitled to the possession of the leased premises during the remainder of the term, by force of the alleged oral assent of Allen to the assignment.
Without considering the point much discussed at the hearing, whether this would be true as against Allen, if he was the only party interested, on the ground of estoppel or otherwise, it is a sufficient answer to the defendants that Odell had acquired, prior to the alleged consent and assignment, a right by lease to a portion of the same premises, and had immediately éntered into possession. At the time of said assignment, the title of the defendants in the premises had terminated, and was vested in Allen except so far as Odell had acquired title as lessee to a portion, and there was nothing to pass. It does not appear whether the lease to Odell was verbal or in writing, and it is of no consequence, for, even if verbal, and he was only tenant at will, yet his right to possession could not be terminated by any verbal declaration of Allen, operating by estoppel only upon his own interest. Estoppels only bind parties and privies, and Odell’s interest is not to be affected by declarations of this description made after it was acquired. The case finds that the lease to Odell was on the 1st of April, and that he immediately entered into possession. The assignment to the plaintiff was on the 2d of April, and although the assent of Allen is stated to have been on the day previous, yet, as we must construe the report, it was at a time subsequent to the lease to Odell.
Under the ruling of the court, it is found that, at the time of the assignment, Allen, the original lessor, was in possession of the premises under a judgment against Grundin, and that Odell was tenant of a part under him. It is not material in its effect upon these proceedings what the motive or understanding was under which this judgment was obtained, and there is no error in the ruling that nothing passed by the assignment. Grundin v. Carter, 99 Mass. 15 Judgment on the verdict.